 


109 HR 1305 IH: Retirement Savings for Working Americans Act
U.S. House of Representatives
2005-03-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 1305 
IN THE HOUSE OF REPRESENTATIVES 
 
March 15, 2005 
Mr. Emanuel (for himself, Mr. Becerra, Mr. Larson of Connecticut, Mr. McDermott, Mr. Meeks of New York, and Mr. Abercrombie) introduced the following bill; which was referred to the Committee on Ways and Means 
 
A BILL 
To amend the Internal Revenue Code of 1986 to make permanent and refundable, and to expand, the saver’s credit. 
 
 
1.Short titleThis Act may be cited as the Retirement Savings for Working Americans Act.  
2.Expanded, permanent, and refundable saver’s credit 
(a)Credit made refundableThe Internal Revenue Code of 1986 is amended by redesignating section 36 as section 37, by redesignating section 25B as section 36, and by moving section 36 (as so redesignated) from subpart A of part IV of subchapter A of chapter 1 (relating to nonrefundable personal credits) to immediately after section 35 in subpart C of such part (relating to refundable credits). 
(b)Expansion of phaseout rangesSubsection (b) of section 36 of such Code (as redesignated under this section) is amended to read as follows: 
 
(b)Applicable percentageFor purposes of this section— 
(1)In generalExcept as provided in paragraph (2), the applicable percentage is 50 percent. 
(2)PhaseoutWith respect to any taxpayer for any taxable year, the applicable percentage shall be reduced (but not below zero) by the percentage which bears the same ratio to 50 percent as— 
(A)the excess of— 
(i)the taxpayer’s adjusted gross income for such taxable year, over 
(ii)the applicable dollar amount, bears to 
(B)the phaseout range.If any reduction under this paragraph is not a multiple of 1 percent, such reduction shall be rounded to the nearest multiple of 1 percent. 
(3)Applicable dollar amount; phaseout rangeThe applicable dollar amount and the phaseout range shall be determined in accordance with the following table:  
 
 
In the case of:The applicable dollar amount is:The phaseout range is: 
 
A joint return$60,000$10,000 
A head of a household$45,000$7,500 
Any other case$30,000$5,000. 
(c)Credit made permanentSection 36 of such Code (as redesignated under this section) is amended by striking subsection (h). 
(d)Conforming amendments 
(1)Section 24(b)(3)(B) of such Code is amended by striking and 25B. 
(2)Section 25(e)(1)(C) of such Code is amended by striking 25B,. 
(3)Sections 26(a)(1), 904(i), and 1400C(d) of such Code are each amended by striking 24, and 25B and inserting and 24. 
(4)The heading of section 36 of such Code (as redesignated under this section) is amended by striking Elective and inserting Saver’s credit: elective.  
(5)Section 36 of such Code (as so redesignated) is amended by striking subsection (g). 
(6)The table of sections for subpart A of part IV of subchapter A of chapter 1 of such Code is amended by striking the item relating to section 25B. 
(7)The table of sections for subpart C of such part is amended by redesignating the item relating to section 36 as an item relating to section 37 and by inserting before such item the following new item: 
 
 
Sec. 36. Saver’s credit: elective deferrals and IRA contributions by certain individuals.  
(8)Section 1324(b)(2) of title 31, United States Code, is amended by inserting or 36 after section 35. 
(e)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2005. 
 
